     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2364 Page 1 of 16



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DON CLEVELAND, et al.,                            Case No.: 19-cv-02141-JM (JLB)
12                                    Plaintiffs,
                                                        ORDER GRANTING IN PART AND
13    v.                                                DENYING IN PART
                                                        PLAINTIFFS’/COUNTER-
14    LUDWIG INSTITUTE FOR CANCER
                                                        DEFENDANTS’ MOTION TO
      RESEARCH LTD, et al.,
15                                                      COMPEL
                                    Defendants.
16
                                                        [ECF No. 58]
17
      AND RELATED COUNTERCLAIM.
18
19
20
21         Before the Court is a motion to compel filed by Plaintiffs/Counter-Defendants
22   Don Cleveland, Arshad Desai, Frank Furnari, Richard Kolodner, Paul Mischel,
23   Karen Oegema,    and    Bing   Ren    (collectively     “Plaintiffs”).   (ECF    No.     58.)
24   Defendants/Counter-Claimants Ludwig Institute for Cancer Research Ltd. (“Ludwig”), Chi
25   Van Dang (“Dang”), Edward A. McDermott, Jr. (“McDermott”), and John L. Notter
26   (collectively “Defendants”) oppose. (ECF No. 62.) Plaintiffs were given leave to file a
27   reply, which they did. (ECF No. 77.) For the reasons set forth below, the Court GRANTS
28   IN PART and DENIES IN PART the motion to compel.

                                                    1
                                                                               19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2365 Page 2 of 16



 1   I.    BACKGROUND
 2         Plaintiffs are internationally acclaimed cancer research scientists and physicians.
 3   (Second Amended Complaint (“SAC”), ECF No. 26 ¶ 1.) Ludwig is an international
 4   nonprofit organization dedicated to finding a cure for cancer that operates multiple cancer
 5   research branches.    (Id. ¶¶ 1, 142.)    In 1991, Ludwig entered into an “Affiliation
 6   Agreement” (“the AA”) with the University of California at San Diego (“UCSD”) to
 7   establish a San Diego Branch (“the Branch”). (Id. ¶ 51.) Ludwig agreed to conduct
 8   “active” and “continuous” medical research to “discover, develop, or verify knowledge
 9   related to causes, diagnoses, treatment, prevention and control of cancer.” (Id. ¶ 53.)
10   Ludwig also agreed to “bear the costs directly related to conducting the research program.”
11   (Id. ¶ 62.) The term of the AA is coterminous with a lease agreement for research facilities
12   between Ludwig and UCSD, which allows Ludwig to terminate the lease no earlier than
13   December 31, 2023. (Id. ¶¶ 4, 16, 56.) In addition to leasing its facilities to Ludwig, UCSD
14   agreed to: (1) grant privileges for the practice of medicine at its hospital to qualified
15   members of the medical staff at the Branch; (2) grant “academic recognition and titles” to
16   qualified Ludwig employees; and (3) make full time equivalency positions available for
17   Ludwig employees. (Id. ¶ 154.)
18         Between 1996 and 2016, Ludwig hired Plaintiffs to work at the Branch. (Id. ¶¶ 26–
19   32.) In 2018, Ludwig announced that it would “cease funding the Branch and otherwise
20   halt the ‘continuous active conduct of medical research’ at the Branch.” (Id. ¶ 15.)
21   Effective January 1, 2020, Ludwig “terminated all funding for Plaintiffs’ laboratories.” (Id.
22   ¶ 18.) However, “Ludwig continues to fund at least part of the rent due [to UCSD] and it
23   continues to pay the Plaintiffs’ own salaries and benefits, but nothing more.” (Id.) As a
24   result, Plaintiffs’ “[l]aboratories and ongoing translational research programs have ceased
25   or substantially curtailed ongoing research projects, except to the extent that they have
26   access to outside grants.” (Id.)
27         Plaintiffs filed their initial Complaint on November 7, 2019. (ECF No. 1.) On
28   July 8, 2020, Plaintiffs filed the SAC, which contains claims against Ludwig for: (1) breach

                                                   2
                                                                                19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2366 Page 3 of 16



 1   of the AA; (2) breach of Plaintiffs’ Intellectual Property (“IP”) agreements; (3) breach of
 2   Plaintiffs’ lab contracts; (4) breach of the implied covenant of good faith and fair dealing;
 3   (5) promissory estoppel under the AA; (5) declaratory relief; and (6) false light. (Id. ¶¶
 4   145–70, 182–303.) Plaintiffs also bring a claim against all Defendants for defamation per
 5   se. (Id. ¶¶ 171–81.) On November 25, 2020, the Honorable Jeffrey T. Miller dismissed
 6   Plaintiffs’ claims for breach of the AA and breach of Plaintiffs’ IP agreements. (ECF No.
 7   32 at 28.) He also dismissed Plaintiffs’ declaratory relief claim with respect to Plaintiffs’
 8   claims based on the AA and IP agreements, and their claim for breach of the implied
 9   covenant in the AA and lab contracts. (Id.)
10         Accordingly, the following claims remain at issue in this case: (1) Plaintiffs’ claims
11   against Ludwig for (a) breach of their lab contracts (SAC ¶¶ 217–303), (b) promissory
12   estoppel under the AA (id. ¶¶ 209–16), (c) breach of the implied covenant in their IP
13   agreements (id. ¶¶ 195–205), (d) declaratory relief regarding the length of Plaintiffs’ terms
14   of employment (id. at 54:6-18), and (e) false light (id. ¶¶ 182–85); and (2) Plaintiffs’ claim
15   against all Defendants for defamation per se (id. ¶¶ 171–81).
16         Here, Plaintiffs move to compel the production of documents responsive to
17   Plaintiffs’ Requests for Production (“RFP”) 138 and 139, and the production of minutes
18   relating to the cutting of the budget for the Branch for 2020–21. (ECF No. 58.) Defendants
19   oppose. (ECF No. 62.)
20   II.   LEGAL STANDARD
21         Federal Rule of Civil Procedure 26 provides that parties:
22
           may obtain discovery regarding any nonprivileged matter that is relevant to
23         any party’s claim or defense and proportional to the needs of the case,
           considering the importance of the issues at stake in the action, the amount in
24
           controversy, the parties’ relative access to the information, the parties’
25         resources, the importance of the discovery in resolving the issues, and whether
           the burden or expense of the proposed discovery outweighs its likely benefit.
26
27   Fed. R. Civ. P. 26(b)(1). The December 2015 amendment to Rule 26 reinforced the
28   proportionality factors for defining the scope of discovery and, thus, under Rule 26,

                                                   3
                                                                                 19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2367 Page 4 of 16



 1   relevancy alone is not sufficient to obtain discovery. See Fed. R. Civ. P. 26(b)(1) advisory
 2   committee’s note to 2015 amendment. Discovery must also be proportional to the needs
 3   of the case. Doherty v. Comenity Capital Bank, No. 16cv1321-H-BGS, 2017 WL 1885677,
 4   at *2 (S.D. Cal. May 9, 2017) (citing Mora v. Zeta Interactive Corp., No. 1:16-cv-00198-
 5   DAD-SAB, 2017 WL 1187710, at *3 (E.D. Cal. Feb. 10, 2017)). Rule 26 requires that
 6   courts “limit the frequency or extent of discovery otherwise allowed by these rules or by
 7   local rule if it determines that . . . the proposed discovery is outside the scope permitted by
 8   Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(iii).
 9          The relevance standard is commonly recognized as one that is necessarily broad in
10   scope in order “to encompass any matter that bears on, or that reasonably could lead to
11   other matter that could bear on, any issue that is or may be in the case.” Doherty, 2017
12   WL 1885677, at *2 (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351
13   (1978)). Regardless of its broad nature, however, relevancy is not without “ultimate and
14   necessary boundaries.” Id. (quoting Hickman v. Taylor, 329 U.S. 495, 501 (1947)).
15   Accordingly, district courts have broad discretion to determine relevancy for discovery
16   purposes. Id. (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)).
17   III.   DISCUSSION
18          A.    Requests for Production 138 and 139
19                1.     RFPs and Responses
20          Plaintiffs’ RFP 138 states:
21          138. All DOCUMENTS that refer or relate to the BRANCH qualifying as a
22          domestic institution with the National Institutes of Health.
23          BRANCH means and refers to the San Diego Branch of the Ludwig Institute
            for Cancer Research, which Ludwig historically operated on the campus of
24          the University of California at San Diego since the fall of 1991 in premises
25          leased from The Regents of the University of California, acting on behalf of
            the University of California, San Diego, in conjunction with the UCSD
26          Medical Center.
27   (ECF No. 58 at 11.)
28   ///

                                                    4
                                                                                  19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2368 Page 5 of 16



 1           Defendants responded to RFP 138 as follows:
 2
             The Institute incorporates the forgoing responses and also objects to this
 3           Request on the grounds that it is overbroad, unduly burdensome, and seeking
 4           production of documents that are neither relevant to any claim or defense nor
             proportional to the needs of the case. The Institute also objects to this Request
 5           to the extent that it seeks information subject to the attorney-client privilege,
 6           the attorney work product doctrine, or any other applicable privilege or
             protection.
 7
 8   (Id.)
 9           Plaintiffs’ RFP 139 states:
10           139. All DOCUMENTS that refer or relate to LUDWIG’S cost-sharing
11           obligations with respect to grants from National Institutes of Health relating
             to any of the PLAINTIFFS.
12
13   (Id.)
14           Defendants initially responded to Plaintiffs’ RFP 139 as follows:
15         The Institute incorporates the forgoing responses and also objects to this
16         Request on the grounds that it is overbroad, unduly burdensome, and seeking
           production of documents that are neither relevant to any claim or defense nor
17         proportional to the needs of the case. The Institute also objects to this Request
18         to the extent that it seeks information subject to the attorney-client privilege,
           the attorney work product doctrine, or any other applicable privilege or
19         protection.
20   (Id.) After meet and confer efforts, Defendants subsequently stated that Ludwig will
21   consider producing a small set of “accounting” documents.
22                 2.     Parties’ Arguments
23           Plaintiffs contend that their claims arise, in part, from Ludwig’s refusal to fund the
24   cost of their research, as allegedly required by their lab contracts and the AA, and their
25   requests for documents relating to the National Institutes of Health (“NIH”) are directly
26   relevant to disproving Ludwig’s denial of this obligation.            (ECF No. 58 at 3–8.)
27   Specifically, Plaintiffs assert that the requested documents are relevant to their claims for
28   breach of their lab contracts. (Id. at 5.) Plaintiffs further contend that Ludwig likely made

                                                     5
                                                                                   19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2369 Page 6 of 16



 1   representations to the NIH about its funding commitments to Plaintiffs, and those
 2   communications and Ludwig’s accounting thereof, are relevant to disproving Ludwig’s
 3   assertion that it never had an obligation to fund Plaintiffs’ research as Plaintiffs assert in
 4   this case. (Id. at 3–4, 7–8.)
 5         In response, Defendants argue that the documents Plaintiffs seek are not relevant to
 6   any claim and would be unduly burdensome to identify and produce. (ECF No. 62 at 2.)
 7   Defendants contend that the “domestic institution requirement has nothing to do with any
 8   ‘obligation to fund Plaintiffs’ research,’ and communications regarding that requirement
 9   can neither disprove nor prove such an obligation.” (Id. at 4.) Defendants further point
10   out that the AA and IP agreements say nothing about NIH cost-sharing obligations and
11   Plaintiffs’ lab contracts do not mention the NIH. (Id. at 5.) Defendants assert that
12   Plaintiffs’ claims are based on an alleged failure of Defendants to fully fund Plaintiffs’
13   “core budgets” which do not include overhead from grants. (Id.) And Defendants point
14   out that Plaintiffs have not alleged that Ludwig has failed to rebate any overheard or that
15   Ludwig failed to meet any obligations to the NIH. (Id. at 5–6.)
16         In reply, Plaintiffs aver that Defendants have conflated the concepts of cost-sharing
17   and overhead rebate. (ECF No. 77 at 2.) Plaintiffs acknowledge that Defendants alleged
18   failure to meet their obligations to fund Plaintiffs “core budget” under their lab contracts
19   is separate from their overhead rebate obligation but assert that this does not render
20   Plaintiffs’ discovery requests irrelevant. (Id. at 2–3) Plaintiffs urge that their requests go
21   to Defendants’ “cost-sharing” obligations. (Id. at 3.)
22                3.     Relevant Allegations in the SAC
23                       a.     Breach of Lab Contracts
24         In their SAC, Plaintiffs allege that Ludwig breached their respective lab contracts by
25   not providing them with sufficient funding. (SAC ¶¶ 217–303.) Attached to the SAC are
26   seven letters from Ludwig, drafted between 1993 and 2015, offering employment to each
27   Plaintiff individually. (ECF Nos. 26-8 to 26-14.) Five of the letters contain an offer to
28   provide “a core budget each year” for “laboratory support.” The letters to Drs. Oegema,

                                                   6
                                                                                 19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2370 Page 7 of 16



 1   Ren, and Desai offer between $250,000 and $300,000. (ECF Nos. 26-9 to 26-11.) The
 2   letters to Dr. Mischel and Dr. Furnari offer “up to” $600,000 and $650,700, respectively.
 3   (ECF Nos. 26-8, 26-14.) The letters state that “laboratory support” includes “your
 4   salary/benefits, salaries/benefits of others in your group, supplies, travel, and so on.” (See,
 5   e.g., ECF No. 26-8 at 3.) The remaining two letters to Dr. Cleveland and Dr. Kolodner
 6   offer “core support” in an “expected” amount of $325,000 and $600,000, respectively,
 7   “[a]ssuming a constant budget.” (ECF Nos. 26-12, 26-13.)
 8         Plaintiffs allege that these offers were accepted in writing thereby forming binding
 9   bilateral contracts. (SAC ¶¶ 220, 232, 244, 256, 268, 281, 294.) Additionally, with respect
10   to the offers to Drs. Mischel, Kolodner, and Cleveland, Plaintiffs allege that “[a]t or about
11   the same time” as the offers were accepted, Ludwig “assured” them that the amount of the
12   “core” budget would be “sufficient” for them to conduct “ongoing translational research”
13   and “continuous active research.” (Id. ¶¶ 222, 272, 285.) Plaintiffs allege that Ludwig
14   breached its obligation to provide a “core” budget to each Plaintiff by “limiting the amount
15   it funded to [the respective Plaintiff’s] own salary and benefits, but refusing to provide
16   funds for salaries/benefits of others performing services in [their labs], supplies, travel and
17   other expenses of operating [their labs].” (Id. ¶¶ 228, 239, 251, 263, 276, 289, 301.) In
18   other words, Plaintiffs allege Ludwig breached their respective lab contracts because (1)
19   Ludwig is not paying for anything other than their own salaries and benefits, and/or (2)
20   Ludwig is not providing funding that is “sufficient” for “ongoing translational research”
21   and “continuous active research.” (See ECF No. 32 at 15.)
22                       b.     NIH
23         Plaintiffs allege that their lab contracts advised them “that they would ‘be expected
24   to successfully apply for external grants’ that would be ‘managed and accounted by the
25   Branch.’” (SAC ¶ 75; see also ECF Nos. 26-8 to 26-11, 26-14.) Certain contracts entered
26   by Plaintiffs also provide that they are to receive a return/rebate of a “proportion” or
27   “variable percentage” of overhead costs from federal grants administered by the Branch.
28   (See ECF Nos. 26-8 to 26-11, 26-14.) Plaintiffs allege that they assisted Ludwig in

                                                    7
                                                                                  19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2371 Page 8 of 16



 1   submitting grant applications to the NIH. (SAC ¶¶ 6, 129.) Plaintiffs further allege that
 2   Ludwig, in its capacity as the grant administrator, has submitted numerous grant
 3   applications to the NIH resulting in tens of millions of dollars in grant money for research
 4   at the Branch. (Id. ¶ 130.) Plaintiffs allege that “much” of the funding for their research
 5   programs comes from the NIH as well as other granting agencies and foundations. (Id. ¶
 6   19.)
 7          Plaintiffs allege the Branch is obligated to fund specific costs under its NIH grants
 8   in connection with Ludwig’s performance of the AA. (Id. ¶ 124.) Plaintiffs allege that
 9   “[a]s a condition of receiving these NIH grants, Ludwig . . . represented to the NIH that it
10   would adequately support ongoing cancer research at the Branch during the entire term of
11   such grants, including, without limitation, by being responsible for payment of all of
12   Ludwig’s cost sharing obligations undertaken by negotiation with NIH and/or specifically
13   detailed in submitted grant applications.” (Id. ¶ 6.)
14          In applying for NIH grants “in their capacity as the Principal Investigator,” Plaintiffs
15   allege they “relied upon representations by Ludwig that it would meet its cost-sharing
16   obligations to the NIH by continuing to support ongoing research at the Branch[.]” (Id. ¶
17   130.) For example, Plaintiffs allege that “Ludwig submitted two grant applications for
18   more than $5 million in the aggregate for projects in Plaintiff Kolodner’s lab expressly
19   extending into 2022 that included numerous representations by Ludwig about the
20   ‘resources’ that Ludwig would make available to support the project, including equipment,
21   lab space, lab facilities and administrative support.” (Id.) Plaintiffs allege that “Ludwig’s
22   abrupt cessation of research funding for the Branch makes the Branch unable to fulfill its
23   financial obligations under the NIH grants and also places a cloud over Plaintiffs’ future
24   NIH funding.” (Id.)
25          Plaintiffs further allege:
26                  As a foreign institution, Ludwig is not legally permitted to recover
27          “indirect costs” (including costs paid by the grantor to the grantee to cover
            facilities, administrative costs, etc.) from NIH in the same manner as a
28          domestic institution. As a result, in and around 2001, Ludwig was required to
                                                    8
                                                                                  19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2372 Page 9 of 16



 1         qualify the Branch as a “domestic institution” before it could receive grants
           from the NIH that allowed for indirect cost recovery. In a letter from
 2
           PricewaterhouseCoopers LLP (“PWC”) to McDermott, PWC expressly
 3         advised McDermott that “indirect and direct cost recoveries from the federal
           government must not directly or indirectly subsidize the foreign parent or
 4
           branches. Therefore, neither indirect nor direct cost recoveries can be used to
 5         reduce or offset the [Ludwig] budget or [Ludwig] cash disbursements (i.e.,
           periodical fund transfers from Zurich to the San Diego Branch cannot be
 6
           reduced by cash available due to indirect cost recoveries).” In addition,
 7         Ludwig represented to the NIH that the Branch Director would be “resident”
           in San Diego.
 8
                 Ludwig’s refusal to fund the costs of research at the Branch effectively
 9         forces the Branch to use federal government grant money to pay what are
10         contractually Ludwig’s portion of the costs under the [AA] and thereby,
           “directly or indirectly subsidizes the foreign parent or branches.”
11
                  Ludwig has failed to make full disclosure of these facts to the NIH and
12         otherwise has made misleading representations to the NIH to hide the true
13         facts of its wrongful refusal to fund costs of research as it is obligated to do
           under the [AA].
14
     (Id. ¶¶ 124–26.)
15
           Plaintiffs further allege that Ludwig violated the conditions for its receipt of NIH
16
     funds by, inter alia, making material misrepresentations and/or omissions in the Branch’s
17
     2018 audit, and by appointing a Branch Director who was not a “resident” in San Diego,
18
     which was a material precondition for Ludwig to be deemed a “domestic institution.” (Id.
19
     ¶¶ 128, 133.) Plaintiffs allege that Ludwig also began asserting improper direct control in
20
     early 2020 over the Branch in violation of the conditions for Ludwig’s receipt of NIH
21
     grants. (Id. ¶ 134.)
22
                  4.        Analysis
23
           Based on the foregoing, the Court agrees with Defendants that RFP 138, which
24
     requests all documents relating to the Branch qualifying as a domestic institution with the
25
     NIH, is overbroad and seeks information that is not relevant to Plaintiffs’ claims. Plaintiffs
26
     contend the requested documents are directly relevant to disproving Ludwig’s denial of its
27
     obligation to fund Plaintiffs’ research as alleged. In that regard, Plaintiffs contend that
28

                                                   9
                                                                                 19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2373 Page 10 of 16



 1    Ludwig made representations to the NIH about its funding commitments to Plaintiffs in
 2    seeking to qualify as a domestic institution. The Court finds that any such representations
 3    are relevant to Plaintiffs’ claims, even if the NIH is not explicitly mentioned in Plaintiffs’
 4    lab contracts or the AA. However, this is a smaller set of documents than those requested
 5    in RFP 138. Accordingly, the Court finds that Defendants must only produce documents
 6    “that refer or relate to the BRANCH qualifying as a domestic institution with the [NIH]”
 7    to the extent they contain or reflect representations by Ludwig about its funding obligations
 8    to Plaintiffs pursuant to their lab contracts and/or the AA. 1
 9          The Court finds RFP 139 to be similarly overbroad. With respect to this RFP,
10    Plaintiffs similarly contend that Ludwig, in seeking grants, made representations to the
11    NIH about its funding commitments to Plaintiffs, and these representations and the
12    accounting thereof are relevant to disproving Ludwig’s denial of its obligation to fund
13    Plaintiffs’ research as alleged. As set forth in the analysis with respect to RFP 138,
14    Plaintiffs have established relevance only as to representations made by Ludwig about its
15    funding obligations to Plaintiffs. Therefore, the Court finds that Defendants must only
16    produce all documents containing or reflecting representations by Ludwig about its cost-
17    sharing obligations to any of the Plaintiffs with respect to grants from the NIH.
18          With these modifications, the Court finds the requests to be proportional to the needs
19    of the case and not overly burdensome.
20          B.     Minutes of the June 24, 2019 Meeting of Ludwig’s Board of Directors
21                 1.     Parties’ Arguments
22          Plaintiffs also move to compel the production of an unredacted version of the
23    minutes from the June 24, 2019 meeting of Ludwig’s Board of Directors (the “Minutes”),
24
25
26          1
                    As Defendants note, Ludwig’s alleged promise under the AA to fully fund
27    continuous, active medical research at UCSD for the term of the AA is the basis for
      Plaintiffs’ promissory estoppel claim. (See ECF No. 62 at 5; see also ECF No. 32 at 19–
28    24.)
                                                    10
                                                                                  19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2374 Page 11 of 16



 1    which discusses the cutting of the Branch budget for 2020–21. (ECF No. 58 at 4, 8–10.)
 2    Plaintiffs challenge Defendants’ claim of work product protection as to the redacted portion
 3    of the Minutes “wherein the decision to cut the (already reduced) budget to Plaintiffs’
 4    laboratories at the San Diego Branch was made.” (Id. at 4.) The redacted portion was
 5    entitled “To review and approve the San Diego Branch budget for the years 2020 and
 6    2021.” (Id. at 8.) Plaintiffs contend that the Minutes were “created in the ordinary course
 7    of business and serv[ed] a business purpose” and are therefore not entitled to work product
 8    protection. (Id. at 4, 9–10.)
 9          Defendants contend Plaintiffs’ motion should be denied with respect to the Minutes
10    because the “redacted text reflects a discussion about Plaintiffs’ legal claims regarding the
11    San Diego Branch budget and Defendants’ mediation strategy prepared in anticipation of
12    litigation.” (ECF No. 62 at 7.) Defendants contend that the portion of the Minutes at issue
13    is “quintessential work product.” (Id. at 8.)
14                 2.     Legal Standard
15          The work-product doctrine, codified in Federal Rule of Civil Procedure 26(b)(3), is
16    a “qualified” privilege that protects “from discovery documents and tangible things
17    prepared by a party or his representative in anticipation of litigation.” Admiral Ins. Co. v.
18    U.S. Dist. Ct., 881 F.2d 1486, 1494 (9th Cir. 1989) (citing Fed. R. Civ. P. 26(b)(3)); see
19    also United States v. Nobles, 422 U.S. 225, 237–38 (1975). “At its core, the work-product
20    doctrine shelters the mental processes of the attorney, providing a privileged area within
21    which he can analyze and prepare his client’s case,” and protects both “material prepared
22    by agents for the attorney as well as those prepared by the attorney himself.” Nobles, 422
23    U.S. at 238–39. The primary purpose of the work-product rule is to “prevent exploitation
24    of a party’s efforts in preparing for litigation.” Admiral Ins. Co., 881 F.2d at 1494.
25    Documents covered by the work product doctrine may only be ordered produced upon an
26    adverse party’s demonstration of “substantial need [for] the materials” and “undue hardship
27    [in obtaining] the substantial equivalent of the materials by other means.” Fed. R. Civ. P.
28    26(b)(3).

                                                      11
                                                                                 19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2375 Page 12 of 16



 1          In order to qualify for protection against discovery under Rule 26(b)(3), “documents
 2    must have two characteristics: (1) they must be prepared in anticipation of litigation or for
 3    trial, and (2) they must be prepared by or for another party or by or for that other party’s
 4    representative.” In re Grand Jury Subpoena (Mark Torf/Torf Env’t Mgmt.), 357 F.3d 900,
 5    907 (9th Cir. 2004) (quoting In re Cal. Pub. Utils. Comm’n, 892 F.2d 778, 780–81 (9th
 6    Cir. 1989)) (internal quotation marks and citations omitted). A document is deemed
 7    “prepared in anticipation of litigation . . . if in light of the nature of the document and the
 8    factual situation in the particular case, the document can be fairly said to have been
 9    prepared or obtained because of the prospect of litigation.” Id. (citation and internal
10    quotation marks omitted).
11          To determine whether a document was prepared in anticipation of litigation, courts
12    require evidence of “[t]he circumstances surrounding the document’s preparation,”
13    including “the nature of the document and the factual situation of the particular case.” Id.
14    at 908 (emphasis in original) (citation omitted).        The party claiming work product
15    protection has the burden of proving the applicability of the doctrine. A. Farber &
16    Partners, Inc. v. Garber, 234 F.R.D. 186, 192 (C.D. Cal. 2006).
17                 3.     Relevant Allegations in the SAC
18          In their SAC, Plaintiffs allege that McDermott and Dang announced on May 4, 2018
19    that Ludwig would be closing the Branch in the next four to five years and would provide
20    some minimal funding to enable a transition period. (SAC ¶ 90.) Plaintiffs further allege
21    that in July 2018, Ludwig set out the reduced research budget it was prepared to provide
22    the Branch over the next five years. (Id. ¶¶ 101–02.) The proposed research budget
23    “tapered” Ludwig’s annual financial commitment from $12 million in 2019 to $4.5 million
24    in 2023. (Id. ¶ 103.) Plaintiffs allege that at a meeting on February 12, 2019, Ludwig
25    stated that the reduced funding was contingent upon each of the Plaintiffs executing and
26    complying with a Transition Agreement and Release. (Id. at ¶¶ 104–09.) Plaintiffs allege
27    they declined to sign the Transition Agreement and Release by the April 1, 2019 deadline
28

                                                    12
                                                                                   19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2376 Page 13 of 16



 1    and “continued to advise Ludwig that it was breaching its contractual obligations and
 2    violating its own policies.” (Id. ¶¶ 113–15, 128; see also ECF No. 1 ¶ 57.)
 3          Plaintiffs allege that Ludwig retaliated in June 2019 by cutting the budget for the
 4    Branch even further for the years 2020 and 2021. (Id. ¶¶ 120, 128.) On June 26, 2019,
 5    Ludwig stated in a letter to the Branch that Ludwig’s Board of Directors had approved a
 6    budget of $6.5 million for 2020 and $6.3 million for 2021. (Id. ¶ 128; see also ECF No.
 7    58-1 at 4.) Plaintiffs allege that the retaliatory budget cuts render it impossible for Plaintiffs
 8    to continue to operate their laboratories. (Id. ¶ 121.)
 9                 4.     Analysis
10          Defendants lodged the single unredacted page of the Minutes for in camera review.
11    The single page does not identify the attendees at the Board meeting or the preparer of the
12    Minutes, and Defendants do not identify such persons in their opposition. They simply
13    state that “[i]t is undisputed that the minute entry in question was created by or for the
14    Defendants.” (ECF No. 62 at 8 n4.) Plaintiffs, who appear to know the attendees, represent
15    that no attorneys for Defendants were present at the meeting, but a representative of
16    Ludwig’s outside auditor (KPMG Ltd.) was present. (See ECF No. 58 at 9–10.) However,
17    Plaintiffs do not contend that the Minutes were prepared by or for anyone other than
18    Defendants. Thus, for purposes of this motion, the Court finds that Defendants have
19    established that the Minutes were prepared by or for them.
20          Defendants contend that the redacted portion of the Minutes was prepared in
21    anticipation of litigation, which they claim to have reasonably anticipated by at least
22    June 2019, because Plaintiffs had already taken steps signaling the prospect of imminent
23    litigation. (ECF No. 62 at 8.) Specifically, Defendants identify the following steps taken
24    by Plaintiffs: “(1) sending Defendants an early draft of Plaintiffs’ later-filed complaint,2
25    (2) issuing a litigation hold notice, and (3) requesting formal mediation based on their
26
27
            2
                  Plaintiffs initiated this litigation by filing a complaint on November 7, 2019.
28    (ECF No. 1.)
                                                      13
                                                                                     19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2377 Page 14 of 16



 1    claims, which was set for October 29, 2019.” (Id. at 8.) Defendants claim that in response,
 2    they “(1) engaged outside counsel for representation in this dispute, (2) exchanged letters
 3    with Plaintiffs’ counsel regarding Plaintiffs’ claims, (3) provided updates to the Board on
 4    Plaintiffs’ claims and the prospect of litigation, (4) instituted a litigation hold, and (5)
 5    reviewed an early draft of Plaintiffs’ later-filed complaint.” (Id. at 8–9.)
 6          Plaintiffs argue that the Minutes must have been prepared in the ordinary course of
 7    business for a business purpose because Ludwig regularly prepared Board minutes in the
 8    ordinary course of business for business purposes and produced copies of regular Board
 9    minutes going back to 2014. (ECF No. 58 at 9.) However, the fact that Board minutes
10    were regularly created in the ordinary course of business does not preclude a discussion
11    arising at some point during a Board meeting which may be protected by the work-product
12    doctrine, even if attorneys are not present, where litigation has been reasonably anticipated.
13    See, e.g., Orthopaedic Hosp. v. DJO Glob., Inc., No. 3:19-CV-00970-JLS (AHG), 2020
14    WL 7625123, at *2 (S.D. Cal. Dec. 22, 2020) (“[T]the Court is cognizant of the fact that
15    discussions in board meetings may be intertwined with discussions of legal advice rendered
16    by counsel (who may or may not be present at the meeting)[.])”); Newmark Realty Cap.,
17    Inc. v. BGC Partners, Inc., No. 16-CV-01702-BLF-SVK, 2018 WL 2357742, at *3 (N.D.
18    Cal. May 24, 2018) (“The Court finds it plausible that privileged and work product
19    information may have been discussed at Plaintiff’s board meetings [even if the board
20    minutes indicate that no attorneys were present at the meetings].”); In re JDS Uniphase
21    Corp. Sec. Litig., No. C-02-1486 CW (EDL), 2006 WL 2850049, at *1–3 (N.D. Cal. Oct.
22    5, 2006) (finding redactions based on the work product doctrine “well-taken” after in
23    camera review of disputed Board minutes).
24          Plaintiffs do not contend that Defendants had no reason to anticipate litigation at the
25    time of the June 24, 2019 Board meeting.           Instead, Plaintiffs dispute Defendants’
26    contention that the redacted portion of the Minutes is “actually a discussion of mediation
27    strategy” because the budget cuts reflected in the June 26, 2019 letter sent to Plaintiffs are
28    “not discussed anywhere else in [the] Minutes.”          (Id. at 8–9.)   Plaintiffs note that

                                                    14
                                                                                     19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2378 Page 15 of 16



 1    Defendants “produced a Memorandum dated in May 2019 from Defendants McDermott
 2    and Dang to the Ludwig Board that, in general terms, urged the Board to promptly cut the
 3    Branch budget as a consequence for Plaintiffs not agreeing to the budget initially identified
 4    by Ludwig.” (Id. at 9.) Plaintiffs, who admittedly have not seen the redacted portion of
 5    the Minutes (id. at 9), argue that even if the Minutes had a “dual purpose,” they are subject
 6    to production. (ECF No. 58 at 10.)
 7          Upon review of the Minutes submitted for in camera review, the Court finds that
 8    given the nature of the document and the factual situation, most of the redacted text was
 9    prepared in anticipation of litigation by or for Defendants. As represented, the text largely
10    “reflects a discussion about Plaintiffs’ legal claims regarding the San Diego Branch budget
11    and Defendants’ mediation strategy.” (See ECF No. 62 at 7.) However, the Court finds
12    that the second-to-last sentence of the redacted Minutes, beginning with “The Board
13    unanimously RESOLVES,” shall be unredacted. The language does not reflect Plaintiffs’
14    legal claims and mediation strategy. Moreover, the contents were disclosed, nearly
15    verbatim, in the June 26, 2019 letter sent to the Branch (ECF No. 58-1 at 4), and therefore
16    any work product protection of that portion has been waived. See United States v. Sanmina
17    Corp., 968 F.3d 1107, 1121 (9th Cir. 2020) (holding that disclosure of work product to an
18    adversary in litigation waives the protection).3
19    ///
20
21
22          3
                    The Court does not find any waiver based on the fact Ludwig’s auditor was
23    present at the Board meeting. “[D]isclosure of work product to a third party does not waive
      the protection unless such disclosure is made to an adversary in litigation or ‘has
24    substantially increased the opportunities for potential adversaries to obtain the
25    information.’” Sanmina Corp., 968 F.3d at 1121 (citation omitted). Plaintiffs admit that
      the auditor present was Ludwig’s own outside auditor and does not suggest that the auditor
26    was adversarial to Ludwig in any way. See id. at 1122 (“As [United States v. Deloitte LLP,
27    610 F.3d 129 (D.C. Cir. 2010)] and other courts have held, a taxpayer’s disclosure of its
      attorney work product to an independent auditor does not constitute disclosure to an
28    adversary sufficient to waive the protection.”).
                                                   15
                                                                                 19-cv-02141-JM (JLB)
     Case 3:19-cv-02141-JM-JLB Document 95 Filed 09/01/21 PageID.2379 Page 16 of 16



 1    IV.   CONCLUSION
 2          Based on the foregoing, Plaintiffs’ motion to compel is GRANTED IN PART and
 3    DENIED IN PART. Defendants shall produce documents in response to Plaintiffs’ RFPs
 4    138 and 139, as modified above, no later than September 30, 2021. Defendants shall also
 5    produce a newly redacted version of the Minutes, as discussed above, no later than
 6    September 10, 2021.
 7          IT IS SO ORDERED.
 8    Dated: September 1, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                16
                                                                            19-cv-02141-JM (JLB)
